UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6753


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN EARL ELROD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:18-cr-00034-FL-1; 4:20-cv-00156-
FL)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Earl Elrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Earl Elrod seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and denying relief on Elrod’s 28 U.S.C. § 2255 motion. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Elrod has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                               2